6 F.3d 787NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
CANTRO PETROLEUM CORPORATION, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF ENERGY, Hazel R. O'Leary,Secretary, Department of Energy and George B.Breznay, Director Office of Hearings andAppeals of the Department ofEnergy, Defendants-Appellees.
No. 93-1207.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1993.

Before NIES, Chief Judge, BENNETT Senior Judge, and RADER, Circuit Judge.
JUDGMENT
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.